DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on July 19, 2022 has been entered.

Status of the Claims
Claims 66, 75-77, 79-82, 84, and 85 are amended and pending. Any objection or rejection not expressly repeated has been withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 101
Claims 66, 75-77, 79-82, 84, and 85 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claims recite plurality of compounds derived from natural sources. This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Subject matter that is not patent eligible is determined by evaluating a claim for patentability based on the eligibility test set forth below:
(1)  Is the claim directed to one of the four statutory categories, i.e., a process, machine, manufacture, or composition of matter? For the instant claims, the answer is “Yes” because the claims are to a composition of matter.  
(2a) Prong 1:  Does the claim recite or involve a judicial exception? The answer is “Yes” because the composition includes a plurality of compounds derived from natural sources, extracts of the plants, Acacia catechu and Morus alba, along with a “glucosamine-type compound,” which may be another naturally occurring compound. 
(2a) Prong 2:  Does the claim recite additional elements that integrate the judicial exception into a practical application? The answer is “No” because the claim recites that the composition is “for joint health,” but this is essentially the equivalent of an intended use.
(2b) Does the claim as a whole recite additional elements that amount to something significantly more than the judicial exception(s)? The answer is “No.”
The claims are drawn to a composition comprising a number of naturally occurring chemicals. Because there is no counterpart mixture in nature, the closest counterparts to the claimed mixture are the individual components of the mixture. Glucosamine-type compounds are generally derived from animal sources, such as hyaluronic acid from synovial fluid or acetyl glucosamine from depolymerization thereof. Although the claim recites a mixture of extracts from Morus alba and Acacia catechu, it is noted that the phytochemicals, prenylated flavonoids, stilbenes, and flavans, are all recited generically in claim 65. Morus alba, alone, comprises all these generic components, including flavans also found in Acacia catechu, such as catechin. See Butt et al (of record) at Figure 2. Furthermore, naturally occurring glucosamine-type compounds have this same activity. See Herrero-Beaumont et al (Arth. Rheum., 2007) at Abstract. 
Product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart. As noted above, Morus alba comprises stilbenes, prenylated flavonoids, and catechin (flavan). It does not comprise a “glucosamine compound.” There is no naturally occurring source comprising all the components, so the closest counterpart are the individual components. All the constituent ingredients are known to have anti-inflammatory activity, and the combination has anti-inflammatory activity. Therefore, the combination does not appear to exhibit any markedly different characteristic.    
The claims require that the nature-based compounds be in an extraction with a particular ratio between the extracts along with “enrichment” in particular compounds. A change in the ratio or amount of compounds in a composition does not transform the claims into an exemption of the judicial exception because amounts/ratios/percentages do not set for a “markedly different” structure as compared with the naturally occurring product. 
In view of the foregoing, there is no indication that mixing the specified compounds changes the structure, function, or other properties in any marked way that would confer eligibility on this combination of naturally occurring compounds. 
Claims 81 and 84 recite the further addition of a carrier, diluent, or excipient. The addition of a carrier, etc. is considered to be well-understood, routine and conventional to those in the field. See Gad (Pharmaceutical Manufacturing Handbook, 2008) at chapter 4. 
Claims 82 and 85 further recite particular formulations of the product. Powders and granules can be prepared by drying the naturally occurring compounds and do not typically lend a structural distinction to compounds. Capsules are considered simple containers for a product and also do not change the structure or function. However, the compression required in the preparation of a tablet is considered to change the tertiary structure of the compound, so that a product recited in the form of a tablet would be patent eligible.
Applicant’s arguments filed July 19, 2022 have been fully considered but they are not persuasive.
Applicant notes that PTAB has determined that artificially constructed compositions may be patent eligible. The examiner agrees, but the decisions further rely on the “significantly more” requirement. Otherwise, these decisions would conflict with the Court in Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), when the individual naturally occurring components are combined and do not change their action or effect, there is no markedly different characteristic conferring eligibility. In the instant case, there is no change in any of the compounds, and there is no enlargement of their range of utility.  
Applicant further contends that the reasoning used to enhance the concentration of particular compounds in the obviousness rejection demonstrates that the examiner understands that the final composition is not naturally occurring. It is noted that the rejection stipulates that the composition is not naturally occurring. However, the fact that the final product is not a naturally occurring product does not automatically confer eligibility, as discussed above. The composition is a combination of naturally occurring compounds that does not result in any markedly different characteristic required to confer eligibility. 
Applicant contends that the enriched extracts are not found in nature, but instead derived experimentally, so that the extracts are “enriched” for certain constituents. This is not found to be persuasive. The goal most extraction procedures is to enrich a fraction with one or more particular components. See, for example, Zhang et al (Fitoterapia, 2009). The reference discloses an extraction process that results in several fractions. Each is enriched in a particular component. See Figures 1 and 2. 
Applicant goes on to discuss the purported synergistic effect of the A/M blends, citing Examples 58-60. The examiner agrees that the data in these examples supports the finding of synergism, which would be a markedly different characteristic. However, the disclosure is very confusing regarding exactly what is being tested in these examples. Most of these concerns have been previously discussed, but Applicant has not yet addressed them.  
Example 58 states that the Acacia extract is extract 22 the one described in Example 22. (It appears what is intended is Example 23 because Example 22 is drawn to the preparation of Uncaria Gambir extracts.) Example 23 describes an Acacia extract having “catechin and epicatechin total content at not less than 65%.” Example 58 describes that 1:1 composition as being 10 wt% flavans (not limited to catechin and epicatechin). If what is used in this composition is the disclosed Acacia extract having at least 65 wt% flavans, it is not clear why a 1:1 composition would not comprise at least 32.5 wt% flavans (limited to catechin and epicatechin.)
Example 58 further states that the Morus extract is extract 10 the one described in Example 10. This extract is described as having 2.88% Kuwanon G and 1.64% Albanin G. Example 58 describes that 1:1 composition as being 1.5 wt% prenylated flavonoids (not limited to Kuwanon G and Albanin G) and 1.5 wt% stilbenes. It would be expected that the composition would have about 2.25 wt% prenylated flavonoids (limited to Kuwanon G and Albanin G). Furthermore, extract 10 apparently comprises 0% stilbenes, so it is not clear where the stilbenes in the product used in Example 58 come from.    
Synergy may be indicia of a markedly different characteristic establishing eligibility. However, eligibility is limited to the actual scope comprising this characteristic. With respect to the Morus components, Table 5 demonstrates that the resultant components differ depending on the mode of extraction and work-up. This is to say nothing of other types of extracts from different parts of the Morus plant. Of course, the extract must have the recited amounts of prenylated flavonoids and stilbenes, but would the combination have the same synergetic effect with any Morus extract having the recited amounts of prenylated flavonoids and stilbenes. For example, if one were to take extract MK-12 and enrich it with only the recited components, would this have the same effect? This is to say nothing of the particular stilbenes and prenylated flavonoids that are present. Instant Table 12 demonstrates that these components are not equivalent. Furthermore, would appropriately enriching, for example, any of the extracts disclosed by Alam et al (J. Pharm. Res., 2012) have the same effect? It cannot be determined what other components are present in the exemplified compositions that may affect the synergistic effect. 
It is further noted that that the product used to demonstrate the synergistic effect is a mixture containing only the two extracts, while in the recited product there is no limit only how much of the composition can be the “glucosamine-type compound.” There is nothing to suggest that a product with 99% of a “glucosamine-type compound” and 1% of the extract mixture would have the same effect.        

Claim Rejections - 35 USC § 103
Claims 66, 75-77, 79-82, 84, and 85 are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al (US 2006/0269627) and Obukowicz et al (US 2004/0185122) in view of Chi et al (Biochem. Pharmacol., 2001) and Chung et al (J. Pharm. Pharmacol., 2003) and further in view of Boddupalli et al (WO 2007/139887).
As discussed above, because the Morus and Acacia extracts are not necessarily mutually exclusive sets of compounds, the determination of the amount of each in the final product is unclear.  
Jia teaches the preparation of an extract of Acacia comprising flavans for the treatment of inflammation in diseases, such as arthritis, with the mechanism of action attributed to inhibition of COX-2 and 5-lipoxygenase enzymes. See abstract and paragraphs [0023]-[0034]. The reference exemplifies a product extracted from Acacia catechu and fractionated to be enriched in catechin. See paragraph [0064] and examples. The reference further suggests the administration of the product in the form of a pharmaceutical composition in admixture with an excipient wherein the composition may be in any customary form, such as a powder or tablet. See paragraphs [0070]-[0075]. 
The reference is silent regarding the use of a Morus extract with the recited enrichment or a glucosamine-type compound.  
Obukowicz teaches the use of plant extracts, such as Morus alba extract for the treatment or prevention of inflammation-mediated disorders, such as arthritis via inhibition of COX-2. See abstract; paragraph [0072]; and Table 7. Obukowicz is silent regarding the particular anti-inflammatory components in this extract, but these are known in the art. Chi teaches that the Morus-derived prenylated flavanoids, such morusin and kuwanon G, are anti-inflammatory compound with COX and LOX-5 inhibitory activity. See section 1, 2.2 and 4. Chung teaches that the stilbenes, mulberroside A and oxyresveratrol, are anti-inflammatory, COX-2 inhibitors found in Morus alba extract. See entire reference. 
Boddupalli teaches the administration of anti-inflammatory plant extracts for the treatment of joint conditions, such as arthritis. See abstract and pp 3-6. The reference further teaches the addition of other active components, such as glucosamine, chondroitin sulfate, etc. See paragraph [043].        
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the method of Jia by the addition of any of the anti-inflammatory plant extracts disclosed by Obukowicz including enrichment with any other similar known anti-inflammatory compounds, as well as any other compound known to be useful for this purpose, such as a glucosamine-type compound, with a reasonable expectation of success. It would be further obvious to include any compounds derived from either of the plants known to have similar anti-inflammatory properties. 
As discussed previously, it is prima facie obvious to combine compositions each of which is taught by the prior art to be useful for the same purpose, in order to a new composition to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in the prior art.
In preparing this new composition for the treatment or prevention of arthritis and thereby maintain joint health, it would be further obvious to administer the product prepared with an excipient in any customary form, such as a tablet. In the absence of unexpected results it would be within the scope of the artisan to optimize the ratio of the Acacia and Morus extracts and their components for this purpose. With respect to the recited amounts of prenylated flavonoids and stilbenes, a plant extract is typically a complex mixture of compounds, so the artisan would be motivated to enhance the concentration of the compounds with known anti-inflammatory activity over others not having activity. As above it would be within the scope of the artisan to optimize the amounts of active components for the same use through routine experimentation.    
Applicant’s arguments filed July 19, 2022 have been fully considered but they are not persuasive.
Applicant does not address the art and notes only that claim 66 was amended to address concerns set forth in the previous Office action. This is not found to be persuasive. The recited composition remains much broader in scope than what is shown demonstrate a synergistic effect. The reasons set forth in addressing eligibility apply similarly here.  










Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623